DISSENTING OPINION
Bland, Judge:
I am of the opinion that the judgment of the trial court should be affirmed.
The majority opinion holds that there had been a foreign value established for the imported merchandise at bar. The opinion does not definitely state that the foreign value is established by the price at which similar merchandise is sold or by the price at which such merchandise is sold. But, since it discusses the question of commercial interchangeability alluded to in the Massin case, I take it that the majority holds that foreign value is proved by proving the value in the home market of similar paper rather than the value of the paper at bar.
I respectfully insist that this record shows that the paper imported is neither the same paper nor is it a similar paper, for appraisement purposes. The price at which the paper is sold for home consumption includes the cost of packing, which packing cost is a part of the selling *264price of the goods and is at least 250 per centum more than the packing cost for export. The rolls are smaller and the proof is clear that it costs considerably more, proportionately, to produce them (on account of the changing of the rolls and other circumstances) than it does to produce the Jumbo rolls which are shipped to this country.
The appraiser recognized that it was unfair to accept the sale price of the small rolls, packed, as the dutiable value of the imported merchandise, but violated all appraisement precedents by estimating the cost of the packing for export by deducting from the packing charges for home consumption.
The majority opinion overemphasizes the contention that the importation is paper and not rolls of paper. The paper may be similar in texture, but, according to the record at bar, the imported article is certainly very different, for appraisement purposes, from the articles which are sold abroad. If the tables had been turned, and the Jumbo rolls had been sold abroad, and the small rolls sold for export at a higher price, it would be equally unfair to the Government that the value of the Jumbo rolls be taken as the value of the imported ones.
The majority have remanded the case with instructions to find a foreign value from the record which is before us. Under the majority opinion I know of no foreign value that can be found except the selling price of the small rolls which included the packing. To this sum, extra statutory items may be added. The appraiser obviously was of the impression that this would be an unfair value to place upon the imported merchandise, and the Government in this court has steadfastly urged that the appraiser’s calculations, arriving at a lower packing charge than the packing charge for home consumption, was legal and proper. As far as I know, the Government has never asked at any time for a value to be placed upon the merchandise which equals the foreign selling price of the small rolls which included the high packing charges, and I cannot concur in the view that a paper which has such a different value from the imported paper, and which is different in use (to a large extent), and different in its merchantable qualities, should be regarded as “similar” for duty purposes. Since the opinion of the majority emphasizes the identity of the paper sold abroad with that sold here, it is difficult to understand why there is any need of a discussion of interchangeability and similarity.
For the reasons above set out, I respectfully dissent from the decision of the majority.